Citation Nr: 1334558	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of a temporary total rating beyond September 30, 2009, based on the need for convalescence following a March 13, 2009 surgery associated with service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 21, 2003 to December 21, 2003, and from October 31, 2004 to February 22, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent surgery on his right shoulder on March 13, 2009.  He received a temporary total convalescence rating under 38 C.F.R. § 4.30 from March 13, 2009 to September 30, 2009. 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2) , or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2)  or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Thus, currently the Veteran has received the full six months provided under 38 C.F.R. § 4.30(a).  However, the Veteran argues that his convalescence lasted until April 2010.  The claims file contains a January 2010 letter from the Chief of Orthopedic surgery that the Veteran would be unable to return to work until after "the beginning of April 2010."  The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) from April 27, 2010.

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430.  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.  

As the Veteran is in receipt of the maximum 6 months of convalescence allowed under 38 C.F.R. § 4.30(a), but not the maximum allowed under 38 C.F.R. § 4.30(b), the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Whether the Veteran is entitled to additional extensions of his temporary total rating may not be initially addressed by the Board but is left to the Veterans Service Center Manager as directed by 38 C.F.R. § 4.30(b).  As such, the Board finds that the AOJ should refer this matter to appropriate personnel for consideration pursuant to 38 C.F.R. § 4.30(b).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond September 30, 2009 of a temporary total rating for convalescence following right shoulder surgery on March 13, 2009 under 38 C.F.R. § 4.30(b).

2.  Thereafter, adjudicate the issue of entitlement to an extension beyond September 30, 2009 of a temporary total rating for convalescence following right shoulder surgery in March 13, 2009 under 38 C.F.R. § 4.30(b).  If the benefit sought is not granted to the fullest extent or to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


